DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-18 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8: Claim 8 recites the limitation “within the lid body; and” in line 3.  This limitation makes the claim indefinite since it appears that the claim is incomplete.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menyhert (US 5,198,104).
	With respect to claim 1, Menyhert discloses a device 10, as shown in Fig. 1, having: a canister 12 (lid body), as shown in Fig. 1; a filter material 26, 28, 30, as shown in Fig. 1; a head 18 (filter cap), as shown in Fig. 1; wherein the filter cap 18 is demountably coupled the lid body 12, as shown in Fig. 1; the filter cap 18 comprises a top surface, as shown in Fig. 1; the filter material 26, 28, 30, is positioned between the filter cap 18 and the lid body 12, as shown in Fig. 1; the lid body 12 comprises a first port 76, as shown in Fig. 1; the filter cap 18 comprises a second port 64, as shown in Fig. 1.

	With respect to claims 2 and 13, Menyhert discloses wherein the filter cap 18 comprises a plate 40 (filter reservoir), as shown in Fig. 1; the filter reservoir 40 extends from the filter cap 18 opposite the top surface, as shown in Fig. 1; the filter material 26, 28, 30, is positioned adjacent to the filter reservoir 40, as shown in Fig. 1; and the filter reservoir 40 is positioned between the top surface and the filter material 26, 28, 30, as shown in Fig. 1.

	With respect to claims 3 and 14, Menyhert discloses wherein the lid body 12 comprises a pour spout 66, as shown in Fig. 1; and the pour spout 66 is positioned opposite the first port 76, as shown in Fig. 1.

	With respect to claims 4 and 15, Menyhert discloses a filter cap gasket 13, as shown in Fig. 1; wherein the filter cap gasket 13 is positioned adjacent to and between the lid body 12 and the filter cap 18, as shown in Fig. 1; and wherein the filter cap gasket 13 is positioned proximate to the filter reservoir 40, as shown in Fig. 1.

	With respect to claims 5 and 16, Menyhert discloses wherein the lid body 12 comprises a spout, as shown in the figure below; the spout is positioned proximate to the filter material 26, 28, 30, as shown in Fig. 1; and the spout extends from the lid body 12 opposite the filter cap 18, as shown in Fig. 1.

       
    PNG
    media_image1.png
    237
    714
    media_image1.png
    Greyscale
          


	With respect to claims 6 and 17, Menyhert discloses a carrying handle 92, 94, 98, as shown in Fig .1A; and wherein the carrying handle 92, 94, 98, is rotatably attached to the lid body 12, as shown in Fig. 1A.

	With respect to claim 12, Menyhert discloses a device 10, as shown in Fig. 1, having: a lid body 12, as shown in Fig. 1; a lid body gasket 78, as shown in Fig. 1; a filter material 26, 28, 30, as shown in Fig. 1; a filter cap 18, as shown in Fig. 1; wherein the lid body gasket 78 is positioned adjacent to and within to the lid body 12, as shown in Fig. 1; the filter cap 18 is demountably coupled the lid body 12, as shown in Fig. 1; the filter material 26, 28, 30, is positioned between the filter cap 18 and the lid body 12, as shown in Fig. 1; the lid body 12 comprises a first port 76, as shown in Fig. 1; the filter cap 18 comprises a second port 64, as shown in Fig. 1; the first port 76 extends laterally from the lid body 12, as shown in Fig. 1; and the second port 64 extends laterally from a top surface of the filter cap 18, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Menyhert (US 5,198,104).
	With respect to claims 7 and 18, Menyhert lacks a pour spout plug; wherein the pour spout plug is demountably positioned in the pour spout; and the pour spout plug is demountably coupled to the lid body via a retention apparatus.  However, this would have been obvious to one of ordinary skill in the art in order to close the pour spout 66 when not in used.  Furthermore, it would be obvious to provide a retention apparatus, such as threads, on the pour spout plug in order to properly attached the plug to the threads of the spout 66.

	With respect to claim 8, Menyhert discloses a seal 78 (lid body gasket), as shown in Fig. 1; and wherein the lid body gasket 78 is positioned adjacent to and within the lid body 12, as shown in Fig. 1.

	With respect to claim 9, Menyhert discloses wherein the first port 76 extends laterally from the lid body 12, as shown in Fig. 1.

	With respect to claim 10, Menyhert discloses wherein the second port 64 extends laterally from the top surface, as shown in Fig. 1.

	With respect to claim 11, Menyhert discloses wherein the spout comprises: a first section, as shown in the figure above; a second section, as shown in the figure above; an orifice, as shown in the figure above; the first section is positioned adjacent to the second section, as shown in the figure above; the first section and the section each comprise an overall tubular shape, as shown in the figure above; the first section comprises a greater circumference compared to the second section, as shown in the figure above; the second section comprises the orifice, as shown in the figure above.  Menyhert lacks the orifice being chamfered.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778